United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1248
                                     ___________

Jason W. Klein,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
The Goodyear Tire & Rubber                *
Company, an Ohio Corporation,             * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: February 18, 2009
                                  Filed: February 24, 2009
                                   ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Jason Klein appeals the district court’s1 adverse grant of summary judgment in
his wrongful-termination action. After reviewing the record de novo, see Roemmich
v. Eagle Eye Dev., LLC, 526 F.3d 343, 348 (8th Cir. 2008) (de novo review of district
court’s interpretation of state law); Trinity Products, Inc. v. Burgess Steel, L.L.C., 486
F.3d 325, 330 (8th Cir. 2007) (de novo review of district court’s grant of summary
judgment), we conclude that summary judgment was proper for the reasons stated by


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
the district court. Accordingly, we affirm the judgment of the district court. See 8th
Cir. R. 47B.
                        ______________________________




                                         -2-